Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Claims 1-26 are allowed.

The following is an examiner’s statement of reasons for allowance: 

Applicant’s amendments & arguments including indicated allowable subject matters have overcome the rejections of the independent claim stated in the office action mailed on 06/28/2021. The applicant’s arguments based on the newly added limitations of claims 1, 8-9, 12 & 16 are convincing and that the prior art of record fails to teach or suggest that the newly added features wherein “a rotor, said rotor having a central axis about which said rotor is operably rotatable and surfaces that define a generally cylindrical shape; an elongate first magnetic pole extending continuously in its respective longitudinal directions about the central axis, said first magnetic pole helically disposed about-the-exterior on surface of said rotor, said first magnetic pole having a first magnetic polarity, said elongate first magnetic pole extending continuously in its respective longitudinal directions at least 360° about the central axis” as recited in amended claims 1 & 16, “rotor comprises a cylindrical magnet having a circumferential surface and a central axis, said rotor is operably rotatable about said central axis, and said circumferential surface is disposed about said central axis: and; wherein said magnet comprises at least two elongate magnetic poles of opposite polarity that are laterally adjacent to each other, each said magnetic pole extending continuously in its respective longitudinal directions helically about said central axis on a surface of the cylindrical magnet, each said elongate magnetic pole extending continuously in its respective longitudinal directions at least 360° about said central axis” as recited in amended claim 8 and “at least two elongate magnetic pales of opposite polarity that are laterally adjacent to each other and extend continuously in their respective longitudinal directions in a helical magnetic pole pattern on a surface of the cylinder, each said magnetic pole extending in directions along the central axis, each said magnetic pole. extending circumferentially at a substantially constant radial distance about the central axis, each. said elongate magnetic pole extending continuously in its respective longitudinal directions at least 360° about the central axis“ as recited in amended claim 9.  
As for claim 12, although Prior Art of record Whiteley et al. disclose teaches embodiments of a linear actuator having a cylindrical rotor element that comprises permanent magnetic elements magnetized radially and arranged as one or more discontinuous helices, by having the permanent magnets individually disposed into selected groups of holes that are arrayed along each helix, however, after review and further extensive searches that related to the newly added features as mention above, wherein  applicant added the main detail features of the invention wherein rotor defining a cylinder having a central axis and comprising at least two elongate magnetic poles of opposite polarity that are laterally adjacent to each other, each said magnetic pole extending continuously in its respective longitudinal directions helically about said central. axis on an axial end surface of the cylinder.  Therefore, the new features of amended claims 1, 8-9, 12 & 16 requires further the system comprises a Hall sensor disposed radially outside of magnetic poles on the exterior of shaft. This advantage is the ability of sensor to be positioned “off axis” compared to the “on axis” position required and still performs as an absolute encoder using the single cycle sin and cosine output.   Accordingly, the above amended claims as mentioned above clearly include structural limitations and active positive steps describing the use of the system, method/apparatus which could not be found in the extensive searches and have overcome the rejections of the independent claims stated in the office action mailed on 11/05/2021.
Claims 2-7, 10-11 & 13-15 & 17-26 are allowed because of at least due to their dependencies.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUNG NGUYEN whose telephone number is (571)272-1966.  The examiner can normally be reached on Mon- Friday 8AM - 4:00PM Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 571-272-2121.  The fax phone number for the organization where this application or 

Examiner: 	/Trung Q. Nguyen/- Art 2866
			March 22, 2022.


/DOUGLAS X RODRIGUEZ/Primary Examiner, Art Unit 2858